MEMORANDUM OF DECISION.
Defendant Daniel J. Murphy appeals from a Superior Court, Androscoggin County, order denying his September 17, 1987, motion brought under M.R.CÍV.P. 60(a) for correction of a November 13, 1986, judgment assessing prejudgment interest on an award of attorney fees running against him. Since the assessment of prejudgment interest on the award of counsel fees resulted from a deliberate decision on the part of the Superior Court and clear*1115ly was not a clerical error, a Rule 60(a) motion was an inappropriate vehicle to obtain relief from the judgment, and the motion was properly denied. See Davis v. Bruk, 411 A.2d 660, 666-67 (Me.1980); 2 Field, McKusick & Wroth, Maine Civil Practice § 60.2 (2d ed. 1970 & Supp.1981). Nor would it have been appropriate for the Superior Court to have considered the motion as one made under M.R.Civ.P. 60(b) since the court had previously denied a Rule 60(b) motion filed by Murphy and directed at the same November 13, 1986, judgment.
The entry is:
Judgment affirmed.
All concurring.